PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,116,389
Issue Date:   Sep 14, 2021
Application No. 16/678,312
Filing or 371(c) Date:  Nov 8, 2019
Attorney Docket No. 19123DXD 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the submission filed November 30, 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.  

The request is DISMISSED.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

The request under 37 CFR 3.81(b) was not accompanied by a statement that the assignment was submitted for recordation before issuance of the patent.  As petitioner has failed to comply with the provisions of 37 CFR 3.81(b), the request cannot be granted at this time.

Further, the request was not accompanied by the proper processing fee of $70 as set forth in 37 CFR 1.17(i) (small entity). 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, the time period cannot be extended. 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  

/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.